OPINION OF THE COURT
Memorandum.
The order of the Appellate Division granting a new trial should be affirmed.
We agree with the Appellate Division that it was error for the trial court to refuse to charge, as requested, a justification defense on the lesser included charge of manslaughter in the second degree. (Penal Law, §§ 125.15, 125.25.)
Since a new trial before a new jury is required by this holding, we do not now address or decide whether the defendant’s due process rights were violated by any statements made by an individual juror during the course of the jury’s deliberations.
*870Chief Judge Cooke and Judges Jasen, Jones, Wachtler and Meyer concur; Judge Simons taking no part.
Order affirmed in a memorandum.